Citation Nr: 0423702	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left lower extremity shell fragment wound residuals 
including total knee arthroplasty residuals, Muscle Group XIV 
injury, and retained foreign bodies, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

In April 1997, the Montgomery, Alabama, Regional Office (RO) 
recharacterized the veteran's left lower extremity shell 
fragment wound residuals as left total knee arthroplasty 
residuals including knee degenerative joint disease, a 
history of Muscle Group XIV injury, and retained foreign 
bodies; assigned a 100 percent schedular evaluation for that 
disability under the provisions of 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055; effectuated the award as of February 
12, 1997; and assigned a prospective 30 percent evaluation 
for the period on and after April 1, 1998.  In December 1997, 
the RO confirmed and continued the 100 percent schedular 
evaluation for the veteran's left lower extremity disability.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which 
retroactively effectuated a 30 percent evaluation for the 
veteran's left lower extremity disability for the period on 
and after April 1, 1998.  In January 1999, the RO assigned a 
100 percent schedular evaluation for the veteran's left lower 
extremity disability under the provisions of 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055; effectuated the award 
as of September 21, 1998; and assigned a prospective 30 
percent evaluation for the period on and after November 1, 
1999.  In February 2000, the RO retroactively effectuated a 
30 percent evaluation for the veteran's left lower extremity 
disability for the period on and after November 1, 1999.  In 
December 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran was afforded VA examinations for compensation 
purposes conducted in March 1998, November 1999, February 
2002, and April 2004.  None of the examiners were apparently 
provided with the veteran's claims file for review.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The Board notes that a compensable evaluation was in effect 
for the veteran's shell fragment wound residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5314 for 
over 20 years prior to the veteran's left total knee 
replacement.  38 C.F.R. § 3.951 (2003).  The multiple 
examination reports of record do not address the veteran's 
left lower extremity shell fragment wound residuals including 
Muscle Group XIV injury and retained foreign bodies.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

A December 2002 written statement from Andre J. Fontana, 
M.D., indicates that he had treated the veteran since August 
2002 for his left lower extremity complaints.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his service-connected 
left lower extremity disabilities after 
1996, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Andre J. Fontana, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2002, not already of record, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected post-operative 
left lower extremity shell fragment wound 
residuals including total knee 
replacement residuals, Muscle Group XIV 
injury, and retained foreign bodies.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If the veteran 
exhibits any neurological impairment 
associated with his post-operative left 
lower extremity shell fragment wound 
residuals, the examiner should 
specifically state that fact.  

The examiner should identify all 
limitation of activity imposed by the 
veteran's service-connected 
post-operative left lower extremity shell 
fragment wound residuals including total 
knee replacement residuals, left Muscle 
Group XIV injury, and retained foreign 
bodies with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  

Determinations on whether the veteran 
exhibits pain with use of his left lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  The examiner 
should express an opinion as to the 
impact of the veteran's left lower 
extremity disabilities upon his 
vocational pursuits.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should then both readjudicate 
the veteran's entitlement to an 
evaluation in excess of 30 percent for 
his left lower extremity shell fragment 
wound residuals including total knee 
arthroplasty residuals, Muscle Group XIV 
injury, and retained foreign bodies under 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003) and 
adjudicate his entitlement to separate 
compensable evaluations under the 
provisions of 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5314, 7804 (2003) with 
express consideration of the provisions 
of 38 C.F.R. §§ 3.951, 4.10, 4.14, 4.40, 
4.45, 4.55, 4.56 (2003) and the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


